                               IN THE UNITED STATES DISTRICT
                             FOR THE DISTRICT OF NORTH DAKOTA

Dakota Gasification Company,               )
                                           )
                Plaintiff,                 )
                                           )     ORDER
        vs                                 )
                                           ).
Sure Steel, Inc.                           )
                                           )
                Defendant,                 )
                                           )
AND                                        )
                                           )
Sure Steel, Inc.,                          )
                                           )
                Third-Party Plaintiff,     )
                                           )     Case No. 1:18-cv-226
       vs.                                 )
Robertson-Ceco II Corporation, d/b/a       )
Garco Building Systems, Steel Concepts     )
LLC, and Rice Lake Contracting Corp.,      )
d/b/a Rice Lake Construction Group,        )
                                           )
                Third-Party Defendants.    )


        On October 30, 2019, the parties filed a Joint Motion to Amend Scheduling Order and

Stipulation to Amend Scheduling Order. The court GRANTS the motion (Doc. No. 66) and

ADOPTS the stipulation (Doc. No. 67). The parties shall have until July 31, 2020 to complete

depositions of Expert Witnesses.

        IT IS SO ORDERED.

        Dated this 14th day of November, 2019.

                                                 /s/ Clare R. Hochhalter
                                                 Clare R. Hochhalter, Magistrate Judge
                                                 United States District Court
